United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.O., Appellant
and
U.S. POSTAL SERVICE, WILMINGTON
PROCESSING & DISTRIBUTION CENTER,
New Castle, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0995
Issued: September 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 25, 2015 appellant, through counsel, filed a timely appeal from a
September 26, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred eighty days from September 26, 2014, the date of OWCP’s last decision was
March 25, 2015. Since using March 30, 2015, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the
U.S. Postal Service postmark is March 25, 2015, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective July 20, 2012 as he no longer had any residuals or disability causally
related to his accepted employment injury.
On appeal, counsel contends that the medical report of the second opinion physician is
insufficient to meet OWCP’s burden to terminate appellant’s compensation benefits as his report
is devoid of any explanation regarding the issue of whether the accepted aggravation was
temporary or permanent. He states that the physician noted significant physical findings and
work limitations, and recommended potential back surgery. Counsel, thus, contends that
appellant continues to suffer disability from his accepted employment-related injury.
Alternatively, he contends that there is a conflict in medical opinion between the second opinion
physician and appellant’s treating physician.
FACTUAL HISTORY
On March 14, 2011 OWCP accepted that on May 30, 2009 appellant, then a 46-year-old
clerk, sustained an aggravation of preexisting radiculopathy of the lumbar spine as a result of
lifting trays at work. Appellant stopped work, returned to work with restrictions on June 10,
2009 and performed full-duty work with restrictions as of August 16, 2010. Thereafter, he
missed work intermittently commencing June 18, 2011 because the employing establishment had
no work available within his restrictions. Appellant stopped work completely on September 16,
2011 and has not returned.
In a September 13, 2011 duty status report (Form CA-17), Dr. Steven D. Grossinger, an
attending Board-certified neurologist specializing in pain management, provided an unknown
diagnosis and advised that appellant could work eight hours a day with restrictions. In an
October 3, 2011 form report, he advised that appellant was temporarily totally disabled until
further notice. Dr. Grossinger stated that he was unfit to return to his mail processor position.
In an office note dated October 3, 2011, he noted appellant’s complaint of low back pain that
extended into his left leg, greater than right, poor tolerance for prolonged standing, bending, and
twisting. Dr. Grossinger provided examination findings and an impression of persistent signs of
chronic lumbar strain with myofascial pain and sacroiliac dysfunction with lumbar radiculopathy
which had been aggravated since the May 30, 2009 employment injury. He stated that
appellant’s restrictions remained the same.
OWCP scheduled appellant for a March 27, 2012 second opinion examination with
Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon. In his medical report, Dr. Hanley
reviewed the statement of accepted facts, the results of a lumbar magnetic resonance imaging
scan, and history of the accepted May 30, 2009 employment injury and appellant’s medical
treatment. On physical examination, he found that appellant was not in any acute distress.
Appellant had good range of motion. His back had limited motion. Appellant extended about 10
degrees and flexed about 40 degrees, but Dr. Hanley did not feel any spasm in the paraspinous
muscles at rest. A straight leg raising test caused some back pain, more in the left than the right.
Reflexes were intact at the ankle and absent at the knee, but strength was normal. The back was
straight without any evidence of kyphosis, scoliosis, or spasm. Dr. Hanley diagnosed

2

degenerative disc disease at L5-S1 with left-sided radiculopathy. He did not believe that the
effects of the work injury were still present. Dr. Hanley believed that appellant had a temporary
aggravation of his condition. His condition was symptomatic prior to the aggravation and it
remained symptomatic after the aggravation. Dr. Hanley stated that this meant the aggravation
was temporary and resolved. He believed that appellant was fit for light-duty activities.
However, the need for these light duties was not a result of the May 30, 2009 employment injury,
but rather a consequence of a preexisting and progressive degenerative process well documented
in the medical record. Dr. Hanley believed that appellant had clearly been unsuccessfully
overtreated. He stated that appellant should consider the possibility of surgical intervention.
Dr. Hanley advised that there was a chance that appellant’s condition would not resolve even
with surgical intervention and that it would leave him permanently limited to light-duty
activities. In a March 27, 2012 work capacity evaluation (Form OWCP-5c), he listed appellant’s
work restrictions.
By letter dated April 25, 2012, OWCP requested that Dr. Grossinger review Dr. Hanley’s
March 27, 2012 report and provide an opinion with regard to whether he agreed with the
findings.
By notice dated May 29, 2012, OWCP advised appellant that it proposed to terminate his
wage-loss compensation and medical benefits because Dr. Hanley’s March 27, 2012 report found
that he had no continuing residuals or disability due to his accepted May 30, 2009 employment
injury. It noted that Dr. Grossinger had not responded to its April 25, 2012 letter. OWCP
afforded appellant 30 days to submit additional evidence or argument regarding the proposed
termination.
The employing establishment submitted a June 25, 2012 Form CA-17 report from
Dr. Grossinger who diagnosed appellant as having depression and anxiety due to his May 30,
2009 employment injury. Dr. Grossinger advised that appellant could perform light-duty work
with restrictions.
A June 25, 2012 office note of Dr. Grossinger provided examination findings and an
impression of persistent chronic lumbar strain with myofascial pain, lumbar radiculopathy, and
sacroiliac dysfunction as a result of appellant’s May 30, 2009 work-related injury.
By decision dated July 23, 2012, OWCP finalized the termination of appellant’s wageloss compensation and medical benefits effective July 20, 2012. It found that the medical
evidence submitted was insufficient to establish any residuals or disability causally related to his
May 30, 2009 employment-related injury.
In a July 25, 2012 letter, appellant, through counsel, requested a telephone hearing with
an OWCP hearing representative which was held on April 16, 2013.
By decision dated July 3, 2013, an OWCP hearing representative affirmed the July 23,
2012 decision. He found that the weight of the medical opinion evidence rested with
Dr. Hanley’s March 27, 2012 report, which stated that appellant no longer had any employmentrelated residuals or disability.

3

In a June 30, 2014 letter, appellant’s counsel requested reconsideration and submitted
medical evidence. In a June 26, 2014 report, Dr. Grossinger reviewed Dr. Hanley’s March 27,
2012 report and noted that there were contradictions evident in his report. He noted Dr. Hanley’s
finding that appellant had a temporary aggravation of his condition, that an ongoing requirement
for a light-duty restriction was not related to his May 30, 2009 employment injury, and that the
light-duty restriction was a consequence of a preexisting and progressive degenerative process.
Dr. Grossinger indicated that appellant was working full duty without restriction prior to his
May 30, 2009 work injury and that the preexisting process had not limited his activity until the
aggravation. He noted Dr. Hanley’s finding that appellant had persistent problems after the
May 30, 2009 employment injury despite receiving various treatments which did not improve his
condition and Dr. Hanley’s recommendation for surgical intervention. Dr. Grossinger stated
that, at no point did he indicate that appellant had improved following the May 30, 2009
employment injury and he acknowledged an aggravation. Dr. Hanley’s statements were
consistent with appellant’s aggravation which had remained permanent and required his ongoing
need for a restricted work-duty status.
Dr. Grossinger noted the definition of temporary aggravation under FECA guidelines and
stated that appellant had an acknowledged aggravation, but he did not return to his previous
physical status. Appellant worked in a full-duty status as of May 30, 2009, despite having a
history of low back complaints. There was no gradual worsening of his status, but rather an
abrupt worsening followed by an acknowledged requirement for modified/accommodated duty
which had persisted. Dr. Grossinger noted the definition of permanent aggravation under FECA
guidelines and reported that appellant’s clinical course was consistent with this definition. He
continued to work sporadically after his May 30, 2009 work injury and did so in excess of what
was recommended which contributed to permanent aggravation of his accepted injury.
Dr. Grossinger opined that appellant should be compensated for the intermittent dates he missed
work due to the significant aggravation caused by his May 30, 2009 employment injury. Despite
his best efforts to exceed his medical restrictions and continue working, appellant could not
perform his full-job duties without a worsening of his condition. Dr. Grossinger related that this
led to intermittent days missed from work and appellant’s restrictions. It remained his opinion
that these restrictions were reasonable, necessary, and causally related to the aggravation that
occurred on May 30, 2009. Dr. Grossinger disagreed with Dr. Hanley’s opinion that an
underlying degenerative process caused a sudden worsening of appellant’s status and
requirement for these limitations.
In a September 26, 2014 decision, OWCP denied modification of its termination
decision. It found that Dr. Grossinger’s June 26, 2014 report was of diminished probative value
because it was not based on any objective findings.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of an employee’s benefits.3 It may not terminate compensation

3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

without establishing that the disability ceased or that it was no longer related to the employment.4
The burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.5 The right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability compensation.6 To
terminate authorization for medical treatment, OWCP must establish that appellant no longer has
residuals of an employment-related condition, which require further medical treatment.7
ANALYSIS
OWCP accepted that appellant sustained an aggravation of preexisting lumbar
radiculopathy while in the performance of duty on May 30, 2009. Appellant received monetary
compensation after he stopped work. OWCP terminated his wage-loss compensation and
medical benefits effective July 20, 2012 as the accepted condition ceased without residuals or
disability. It based its termination on the medical opinion of Dr. Hanley, a second opinion
physician.
As argued on appeal, the Board finds that Dr. Hanley’s opinion is insufficient to meet
OWCP’s burden of proof to establish that the accepted aggravation of a preexisting lumbar
condition had ceased without residuals. Although Dr. Hanley found, in his May 27, 2012 report,
that the accepted May 30, 2009 aggravation of appellant’s preexisting lumbar radiculopathy was
temporary and it had resolved, he did not provide sufficient medical rationale to explain his
conclusion that appellant no longer had any employment-related residuals. He reported that the
underlying lumbar condition was symptomatic prior to the aggravation and it remained
symptomatic after the aggravation which meant that the temporary aggravation had resolved.
However, a medical report from John Hopkins Medical Department of Orthopedic Surgery dated
January 8, 2009 notes appellant may be employed full-time, full duty with no restrictions. Such
medical status was his base line prior to his accepted May 30, 2009 work injury. As Dr. Hanley
continues to restrict appellant to permanent light duty, he has failed to provide sufficient medical
rationale for his opinion that the residuals of the work injury have resolved. He did not clearly
explain the basis for determining that appellant had only a temporary employment-related
aggravation. Further, Dr. Hanley recommended possible back surgery because appellant’s
previous medical treatment had been unsuccessful, but he did not clearly state that the
recommended surgery was not related to residuals of the accepted work-related injury.
As Dr. Hanley did not clearly find that appellant had no further residuals of his accepted
temporary aggravation of preexisting lumbar radiculopathy, his opinion is insufficient to meet

4

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

A.P., Docket No. 08-1822 (issued August 5, 2009); James F. Weikel, 54 ECAB 660 (2003); Pamela K.
Guesford, 53 ECAB 727 (2002).

5

OWCP’s burden of proof to terminate appellant’s wage-loss compensation and medical benefits
for the May 30, 2009 employment injury.8
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective July 20, 2012.
ORDER
IT IS HEREBY ORDERED THAT the September 26, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

J.M., supra note 5.

6

